UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 04-1348



CHARLIE L. RICHARDSON,

                                                 Plaintiff - Appellant,

             versus


CABARRUS COUNTY BOARD OF EDUCATION,

                                                  Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Carl Horn III,
Magistrate Judge. (CA-94-416-3-H)


Submitted:    October 14, 2004               Decided:   October 19, 2004


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charlie L. Richardson, Appellant Pro Se.    Richard Lee Rainey,
Mark P. Henriques, WOMBLE, CARLYLE, SANDRIDGE & RICE, P.L.L.C.,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Charlie     Richardson   seeks   to   appeal   two   postjudgment

orders of the magistrate judge.*         He moved the court to reconsider

a complaint dismissed in 1997, to enforce a settlement agreement

rejected by the court at that time, and to recuse two attorneys.

The magistrate judge denied those motions, as well as a subsequent

motion to set aside the judgment and enlarge Richardson’s time.

           Richardson filed these motions almost six years after

this court affirmed the ruling that Richardson seeks to set aside.

We find that the magistrate judge did not abuse his discretion in

denying the motions. Accordingly, we affirm for the reasons stated

by the magistrate judge.        Richardson v. Cabarrus County Bd. of

Educ., No. CA-94-416-3-H (W.D.N.C. Jan. 8, 2004, Feb. 12, 2004).

We   dispense   with   oral   argument    because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




      *
      The parties consented to the jurisdiction of the magistrate
judge pursuant to 28 U.S.C. § 636(c) (2000).

                                    - 2 -